SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 27, 2012 ATLANTIC COAST FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 001-35072 (Commission File Number) 65-1310069 (I.R.S. Employer Identification No.) 12724 Gran Bay Parkway West, Suite 150, Jacksonville, FL32258 (Address of principal executive offices) (800) 342-2824 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 27, 2012, the Board of Directors of Atlantic Coast Financial Corporation (the “Company”) appointed John J. Linfante and Charles R. Carey as directors of the Company.Mr. Linfante has 39 years of experience working as a financial executive or chief financial officer at various financial institutions and also was an auditor at Coopers and Lybrand (now PriceWaterhouseCoopers).Mr. Carey has nearly 30 years of experience in financial services, principally as an executive officer over marketing, sales, strategic planning and product development.It is expected that Mr. Linfante will serve on the Audit Committee of the Company and become the Company’s Audit Committee Financial Expert as defined under SEC rules. Messrs. Linfante and Carey are not a party to any transaction with the Company or Atlantic Coast Bank that would require disclosure under Item 404(a) of Securities and Exchange Commission Regulation S-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATLANTIC COAST FINANCIAL CORPORATION Date:March 2, 2012 By: /s/ G. Thomas Frankland G. Thomas Frankland President and Chief Executive Officer (Duly Authorized Representative)
